DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 August 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 12-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Erden et al. US Patent Application Publication No. 2020/0153800 A1 in view of Wang et al. US Patent Application Publication No. 2016/0283738 A1.

Regarding claim 1, Erden et al. teaches the following:
A method comprising [note: Figure 1, Edge (104); paragraph 0022 public and private data]: 
receiving, from an edge device and at a processing resource of another device, a plurality of input data associated with a plurality of sources communicatively coupled to the edge device [note: paragraph 0019 “The data generated by the client devices 102 and edge devices 104 might be stored in the cloud service 108” ]; 
categorizing each piece of the plurality of input data as private or public based on an associated one of the plurality of sources, wherein the categorizing comprises writing each piece of data with metadata that indicates that it is private or public or selecting a first data path indicated as private or a 
writing, in a secured mode, each piece of the plurality of input data categorized as private to a dedicated buffer or a dedicated address space of a memory resource [note: paragraph 0045 ”The storage compute device 916 accepts read and write requests via standard data storage protocol” ].
Although Erden et al. teach the invention as cited, they do not explicitly detail categorizing; they do disclose the data is portioned into various classes such as private and public. However, Wang et al. details categorization of the data [note: Abstract, “generating a classification model using the original data that is sensitive or private”; paragraphs 0038-0044 and 0048 classifying of privacy data, invoking functions (i.e. actions may be invoked)]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward management of private and public data. Wang et al. further details how the data is categorized and used to invoke functions (actions).

Claim 2: The method of claim 1, further comprising: receiving a piece of the plurality of input data automatically without user input, without prompting, or both from a sensor communicatively coupled to the edge device; and categorizing the piece of the plurality of input data as private data based on the automatically receiving. [note: Erden et al., paragrapgh 0022 public and private data; paragrapgh 0045 various protocols may be implemented; paragrapgh 0056 different classes of data; Wang et al., abstract ].
Claim 3: The method of claim 2, further comprising: generating executable instructions for the device based on the categorizations as the private data; and transmitting an instructive action to the edge device based on the private data received. [note: Wang et al., paragrapgh 0039 ].
Claim 4: The method of claim 1, further comprising: receiving a piece of the plurality of input data as manually entered input data; and categorizing the piece of the plurality of input data as public data based on the manually entered receiving. [note:  Erden et al., paragrapgh 0022 public and private data; paragrapgh 0045 various protocols may be implemented; paragrapgh 0056 different classes of data; Wang et al., abstract ].
Claim 5: The method of claim 4, further comprising transmitting the public data to a wireless connection point. [note: Erden et al. paragrapgh 0019; Wang et al. paragrapgh 0073 wireless transmission ].
Claim 6: The method of claim 4, wherein the public data is operated upon using a machine learning algorithm stored in the memory resource and accessed by the processing resource to determine an instructive action to be transmitted to the edge device during a present time period. [note:  Wang et al., paragrapgh 0048 functions (i.e. action) ].

Claim 8: A device, comprising: a first processing resource configured to: receive a plurality of input data from an edge device associated with a plurality of sources communicatively coupled to the edge device; categorize each piece of the plurality of input data as private or public based on an associated one of the plurality of sources, wherein the categorizing comprises writing each piece of data with metadata that indicates that it is private or public or selecting a first data path indicated as private or a second data path indicated as public, or both; write each piece of the plurality of input data categorized as private to a first memory resource communicatively coupled to the processing resource; write each piece of the plurality of input data categorized as public to a second memory resource communicatively coupled to the processing resource; and transmit to a second processing resource of a wireless connection point, at least a portion of the plurality of input data and associated metadata; and the first memory resource communicatively coupled to the processing resource to store input data categorized as private; and the second memory resource communicatively coupled to the processing resource to store input data categorized as public  [note:  paragraph 0019 “The data generated by the client devices 102 and edge devices 104 might be stored in the cloud service 108”;  paragraph 0056, “the private and public data stored in each node 1100-1500 may use a common filesystem, such that the different classes of data are differentiated by filesystems structures …Also, different partitions may have different characteristics such as encryption, type of accesses allowed…” (i.e. the different classes equates to data categorization); paragraph 0045 ”The storage compute device 916 accepts read and write requests via standard data storage protocol” ].
Although Erden et al. teach the invention as cited, they do not explicitly detail categorizing; they do disclose the data is portioned into various classes such as private and public. However, Wang et al. details categorization of the data [note: Abstract, “generating a classification model using the original data that is sensitive or private”; paragraphs 0038-0044 and 0048 classifying of privacy data, invoking functions (i.e. actions may be invoked)]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward management of private and public data. Wang et al. further details how the data is categorized and used to invoke functions (actions).


Claim 12: The device of claim 8, further comprising the first processing resource to instruct the edge device to generate an alert to the user. [note: Erden et al., paragrapgh 0024 security and data integrity module 406 ].
Claim 13: The device of claim 8, wherein the private data includes a piece of the plurality of the input data received automatically without user input, without prompting, or both via a sensor communicatively coupled to the edge device. [note:  Erden et al., paragrapghs 0049-0051 various network components may be combined].
Claim 14: The system of claim 8, wherein the public data includes a piece of the plurality of the input data manually entered. [note: Erden et al., paragrapghs 0049-0051 various network components may be combined].

Claim 15: A device, comprising: a sensor; a first processing resource; and a memory resource communicatively coupled to the processing resource comprising instructions that, when executed by the processor cause the device to: receive, via the sensor, a plurality of input data associated with a plurality of sources communicatively coupled to the device; categorize a piece of the plurality of input data as private in response to automatically without user input, without prompting, or both, receiving the piece of the plurality of input data via the sensor; categorize the piece of the plurality input data as public in response to receiving the piece of the plurality of input data via the sensor as a manual entry; instruct a second processing resource of a wireless connection point communicatively coupled to the device to generate a first set of executable instructions, using a first machine learning algorithm associated with the device in response to the plurality of input data being the private data; and instruct the second processing resource of the wireless connection point communicatively coupled to the device to generate a second set of executable instructions, using a second machine learning algorithm associated with the wireless connection point, in response to the plurality of input data being the public data. [note:  paragraph 0019 “The data generated by the client devices 102 and edge devices 104 might be stored in the cloud service 108”;  paragraph 0056, “the private and public data stored in each node 1100-1500 may use a common filesystem, such that the different classes of data are differentiated by filesystems structures …Also, different partitions may have different characteristics such as encryption, type of accesses allowed…” (i.e. the different classes equates to data categorization); paragraph 0045 ”The storage compute device 916 accepts read and write requests via standard data storage protocol” ].

Claim 16: The device of claim 15, wherein the first processing resource is configured to execute instructions to transmit a portion of the private data to the second processing resource of the wireless connection point to compare the portion of the private data with the public data. [note: Wang et al. paragrapgh 0073 wireless transmission ].

Claim 19: The device of claim 16, wherein the first processing resource is configured to execute instructions to generate a general instructive instruction based on the portion of the private data. [note:  Wang et al., paragrapgh 0048 functions (i.e. action) ].
Claim 20: The device of claim 19, wherein the first processing resource is configured to execute instructions to generate the general instructive action by comparing the portion of the private data with the public data using the second machine learning algorithm associated with the wireless connection point. [note: Wang et al., paragrapgh 0048 functions (i.e. action) ].

Claims 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Erden et al. US Patent Application Publication No. 2020/0153800 A1 in view of Wang et al. US Patent Application Publication No. 2016/0283738 A1 and Mathew et al. US Patent Application Publication No. 2018/0025287 A1.
	Although Erden et al. and Wang et al. teach the invention substantially as applied to independent claims 8 and 15, they do not explicitly teach predictive action as recited within dependent claims 10-11 and 17-18; however Mathew teach the features as follows:
Claim 10: The device of claim 8, wherein the first processing resource is configured to execute instructions stored on the first memory resource to generate instructions based on the plurality of the input data and predictive action of a user. [note:  Abstract, predictive models may be generated for the data; paragrapgh 0040 receive data 250 according to classification system ]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward management of private and public data.
Claim 11: The device of claim 10, wherein the first processing resource is configured to execute instructions stored on the first memory resource to selectable determine the predictive action of the user by comparing the private data in a current time with input data received at different periods in time. [note:  Abstract, predictive models may be generated for the data; paragrapgh 0040 receive data 250 according to classification system; paragrapgh 0004 machine learning algorithm ].
Claim 17: The device of claim 15, wherein the first processing resource is configured to execute instructions to perform a query by the device to determine predictive behavior using the first machine learning algorithm. [note:  Abstract, predictive models may be generated for the data; paragrapgh 0040 receive data 250 according to classification system; paragrapgh 0004 machine learning algorithm ].
Claim 18: The device of claim 17, wherein the first processing resource is configured to execute instructions to generate a specific instructive action based on the performed query by the device using the first machine learning algorithm. [note: Abstract, predictive models may be generated for the data; paragrapgh 0040 receive data 250 according to classification system; paragrapgh 0004 machine learning algorithm ].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Erden et al. US Patent Application Publication No. 2020/0153800 A1 in view of Wang et al. US Patent Application Publication No. 2016/0283738 A1 and Kilgallon. US Patent Application Publication No. 20116/0149862 A1.

Claim 9: The device of claim 8, wherein the public data includes a portion of the private data based on a security tag associated with the portion of the private data. [note: Abstract, tags for tagging portions of data as non-private and private ]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward management of private and public data. Tags optimize management and identification of the data for further usage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169